        Case 3:15-cv-00675-JBA Document 1874 Filed 04/07/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        April 7, 2021
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


  RULING DENYING RELIEF DEFENDANTS’ MOTION FOR RELIEF WITH RESPECT TO
                   ISSUES RAISED IN RECEIVER’S REPORT

       In accordance with the Court’s Order Appointing Receiver [Doc. # 1070], the

Receiver filed his Report [Doc. # 1130] proposing a plan for the liquidation of the estate on

April 3, 2019. All parties were given the opportunity to object or otherwise respond to the

Receiver’s Report. The Court granted Relief Defendants’ request for an extension of time to

respond to the Report [Doc. # 1137], whereafter Relief Defendants timely responded to the

Receiver’s Report by their deadline on June 3, 2019 [Doc. # 1182]. (See Response to

Receiver’s Rep. [Doc. # 1182].) Two days later, Relief Defendants filed this motion

requesting the Court to affirmatively grant their proposed objections to the Receiver’s

Report. (Mot. for Relief with Respect to Issues Raised in Receiver’s Rep. [Doc. # 1184].) In

their motion, Relief Defendants list their objections as laid out in their Response to the
        Case 3:15-cv-00675-JBA Document 1874 Filed 04/07/21 Page 2 of 2




Receiver’s Report, and “incorporate by reference the argument and authorities set forth in

the Opposition as their memorandum of law.” (Id. at 3.)

       The Relief Defendants’ issues with the Receiver’s Report will be addressed in due

course. However, at this time, no liquidation schedule has been issued by the Court. Since

the extent of Defendant’s disgorgement obligation is presently under review in accordance

with the Second Circuit’s Mandate, (see Order of USCA [Doc. # 1810] at 2), no liquidation

schedule and procedure will be issued until the final determination of Defendant’s

obligation is made. In light of the foregoing reasoning, Relief Defendants’ Motion [Doc. #

1184] is DENIED without prejudice.




                                           IT IS SO ORDERED.

                                           ____________________/s/_______________________________

                                           Janet Bond Arterton, U.S.D.J.

                                Dated at New Haven, Connecticut this 7th day of April 2021.




                                              2
